NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-35982

               Plaintiff - Appellee,             D.C. Nos.    1:03-cv-00045-EJL
                                                              1:01-cr-00188-EJL
  v.

DANIEL M. DAVIS,                                 MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Daniel M. Davis appeals pro se from the district court’s order denying his

petition for a writ of error coram nobis. We have jurisdiction under 28 U.S.C.

§ 1291. We review the denial of a petition for a writ of error coram nobis de novo,

see United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Davis challenges his 2002 guilty-plea conviction, alleging ineffective

assistance of counsel and prosecutorial misconduct. Because Davis has not shown

valid reasons for failing to attack the conviction earlier or an error “of the most

fundamental character,” he is not entitled to a writ of coram nobis, and the district

court properly denied relief. See id. at 1006-07.

      AFFIRMED.




                                           2                                     12-35982